State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      519994
________________________________

In the Matter of the Claim of
   HENRY BELLO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ.

                               __________


      Law Offices of David Wims, New York City (David C. Wims of
counsel), for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed January 3, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because he voluntarily left his employment without good cause.

     Decision affirmed.    No opinion.

     Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ., concur.
                        -2-                  519994

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court